UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORTPursuantto Section 13 OR 15(d)of The Securities Exchange Actof 1934 Date of report (Date of earliest event reported): April 24, INVACARE CORPORATION (Exact name of registrant as specified in its charter) Ohio 001-15103 95-2680965 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No) One Invacare Way, P.O. Box 4028, Elyria, Ohio 44036 (Address of principal executive offices, including zip code) (440) 329-6000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 24, 2008, Invacare Corporation issued a press release responding to analysts' assessment of financial resultsfor thequarter endedMarch 31, 2008. The press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. Exhibit Index Exhibit Number Description of Exhibit 99.1 Press Release datedApril 24, SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. Invacare Corporation Date:April 24, 2008 By: /s/ Robert K. Gudbranson Name: Robert K. Gudbranson Title:Chief Financial Officer
